53 N.Y.2d 933 (1981)
The People of the State of New York, Respondent,
v.
Calvin Caldwell, Appellant.
Court of Appeals of the State of New York.
Argued April 28, 1981.
Decided May 14, 1981.
Alexander Potruch, Kenneth Koopersmith and Michael Feigenbaum for appellant.
John J. Santucci, District Attorney (Deborah Carlin Stevens of counsel), for respondent.
Chief Judge COOKE and Judges GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum; Judge JASEN concurs on constraint of People v Belton (50 N.Y.2d 447).
*934MEMORANDUM.
The order of the Appellate Division should be reversed and the indictment dismissed.
At the time of defendant's arrest, a closed cassette box on the ground near the defendant was seized. Once the police had possession of the box, there was no reason to expect the destruction of evidence. Nor was there any indication that the officers had reason to fear for their safety. The box should not have been opened until a search warrant had been obtained. The failure to follow that course impermissibly trespassed upon defendant's privacy interests in the box and therefore mandated suppression of its contents (see, e.g., People v Roman, 53 N.Y.2d 39; People v Belton, 50 N.Y.2d 447, cert granted 449 U.S. 1109).
Order reversed, etc.